EXHIBIT 10.5
 
Agreement for Additional Paid in Capital
 
This agreement (“Agreement”) is entered into as of this 24th day of July, 2013
(the “Effective Date”), by and between Equisource Hotel Fund I, LLP (“Company”)
and Equisource Management, LLC (“Purchaser”);
 
R E C I T A L S:


A.  
Purchaser, who is the General Partner of the Company, wishes to maintain a
capital account balance of a minimum of $50,000 in the Company;

B.  
As a condition of certain state securities regulations, the General Partner must
maintain a capital account balance at a minimum of $50,000 until the Company is
no longer a “development stage” company; and

C.  
As of the date of this Agreement, the Purchaser maintains a capital account
balance of $15,500.

 
NOW THEREFORE, in reliance on the foregoing recitals and in consideration of the
mutual covenants and undertakings contained herein and subject to and upon the
terms and conditions hereinafter set forth, the parties hereto agree as follows:


Investment of Additional Capital.  Purchaser hereby agrees to invest additional
capital into the company upon the terms and conditions specified herein.


Investment Amount.  The General Partner shall pay to the Company thirty four
thousand, five hundred dollars ($34,500) payable by check at the Closing (as
defined herein).


Closing.  Delivery of and payment for the Shares (the “Closing”) shall take
place at the offices of Company any time prior to the delivery of the funds from
the Company’s escrow account (“Escrow Account”) maintained at Citibank and with
its escrow agent being VStock Transfer (“Escrow Agent”) or such other date,
place and time as may otherwise be agreed upon in writing by the parties hereto
(the “Closing Date”).


Delivery, Payment and Exchange.  At the Closing, (a) Company shall deliver to
Purchaser a bank statement from the Escrow Agent that the Escrow Account has a
current balance of $1,000,000 or greater that is to be delivered to the Company
within the terms and conditions as expressed in the agreement between the Escrow
Agent and the Company (“Escrow Agreement”), and (b) Purchaser shall deliver to
Seller a check in the amount of the Investment Amount.


Escrow Agreement. This Agreement shall become an exhibit to the Escrow Agreement
and the performance of duties herein described for the Company and the General
Partner shall become a condition precedent for funds in the Escrow Account to be
released to the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
/s/ Andrew Jolley                                
Andrew Jolley,
Equisource Management, LLC
 
/s/ Andrew Jolley                                
Andrew Jolley,
Equisource Hotel Fund I, LLP
 
 
Acknowledged by:
 
/s/ Yoel Goldfeder                               
Yoel Goldfeder,
VStock Transfers, Escrow Agent
 
 